DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicants’ arguments in the reply filed on February 23, 2021 are acknowledged and have been fully considered. Claims 1-22 are pending.  Claims 1-21 are under consideration in the instant office action. Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicants’ arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/19 and 03/28/19 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copies are attached.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over LEBRE-LEMONNIER (FR 2992198, Derwent abstract and machine translation are provided, published on December 27, 2013) and Chanchani (US Patent No. 6503944).
Note: The claims are examined only with respect to the elected species limiting dimethicone crosspolymer as a specific emulsifier, Acrylate Copolymer as a specific film former, titanium dioxide, zinc oxide, or a mixture thereof as the specific mineral UV filtering agent, 5 cst dimethicone as a specific first silicone, dimethicone as a specific second silicone.
Applicant Claims
Applicants claim an anhydrous mineral sunscreen cosmetic composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
LEBRE-LEMONNIER teach anhydrous cosmetic composition comprises at least 15 wt.% of pigments, and a mixture of two distinct linear volatile oils and at least hydrophobic aerogel silica particles. The anhydrous cosmetic composition is useful for making up skin,  The anhydrous cosmetic composition is useful for making up skin, preferably for covering the skin without marking the visible and/or tactile irregularities of the skin (claimed), where the visible and/or tactile irregularities are pores. Typical composition comprised of: 0.5 wt.% of silica silylate; 0.2 wt.% acrylate copolymer; 15 wt.% of hydrophobically treated titanium dioxide and iron oxide; 60 wt.% of dimethicone and dimethicone crosspolymer blend; and 24.3 wt.% of mixture of n-undecane:n-tridecane in which n-undecane is predominant in the mixture (Derwent translations). LEBRE-LEMONNIER teach in example 1 as follows:

    PNG
    media_image1.png
    73
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    565
    media_image2.png
    Greyscale

As linear volatile silicone oils, mention may be made in particular of those having a viscosity of less than or equal to 8 centistokes (cSt) (8 x 10'6 m2 / s), and having, in particular, from 2 to 10 silicon atoms, and in in particular, from 2 to 7 silicon atoms, these silicones dimethicones of viscosity 5 and 6 cSt, heptamethyl hexyltrisiloxane, heptamethyloctyl trisiloxane, hexamethyl disiloxane, octamethyl trisiloxane, decamethyl tetrasiloxane, dodecamethyl pentasiloxane, and mixtures thereof. Compound (A2) is advantageously a diorganopolysiloxane having at least two lower alkenyl groups (for example C2-C4); the lower alkenyl group can be selected from vinyl, allyl, and propenyl groups. These lower alkenyl groups can be located at any position of the organopolysiloxane molecule but are preferably located at the ends of the organopolysiloxane molecule. The organopolysiloxane (A2) can have a branched chain, straight chain, cyclic or network structure, but the straight chain structure is preferred. The compound (A2) can have a viscosity ranging from the liquid state to the gum state. Preferably, the compound (A2) has a viscosity of at least 100 centistokes at 25 ° C. The organopolysiloxanes (A2) may be selected from methylvinylsiloxanes, methylvinylsiloxane-dimethylsiloxane copolymers, dimethylvinylsiloxy-terminated dimethylpolysiloxanes, copolymers of dimethylsiloxane-methylphenylsiloxane-terminated dimethylpolysiloxanes, copolymers of dimethylsiloxane-diphénylsiloxaneméthylvinylsiloxane-terminated dimethylpolysiloxane, the diméthylsiloxaneméthylvinylsiloxane copolymers terminally trimethylsiloxy, the Dimethylsiloxanemethylphenylsiloxane-methylvinylsiloxane copolymers containing trimethylsiloxy endings, methyl (3,3,3-trifluoropropyl) polysiloxanes containing dimethylvinylsiloxy endings, and dimethylsiloxane-methyl (3,3,3-trifluoropropyl) siloxylsiloxane copolymers with dimethylvinylsiloxy endings. According to a particular form of the invention, the volatile silicone fatty phase of the composition is formed essentially, or even only, of dodecamethylpentasiloxane (L5). The linear volatile silicone oils may be present in the composition of the invention in a content ranging from 10 to 80% by weight, in particular from 20 to 80% by weight, and in particular from 60 to 80% by weight, relative to the weight total composition. According to a particular embodiment, the content of additional volatile silicone oils in the composition, provided in particular by the presence of silicone elastomers conveyed in a PDMS 5cst, can range from 20 to 60% by weight, in particular from 40 to 60% by weight relative to the total weight of said composition. The subject of the invention, according to a first aspect, is an anhydrous cosmetic composition for making up the skin comprising, in a physiologically acceptable medium:
(i) at least pigments in a content of at least 15% by weight, relative to the total weight of the composition,
(ii) a mixture of two or more distinct linear volatile oils, and
(iii) at least hydrophobic silica airgel particles.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
 LEBRE-LEMONNIER does not specifically teach the incorporation of allantoin and the amounts and also the one or more active agents listed in claim 17. These deficiencies are cured by the teachings of Chanchani.
Chanchani teaches a new composition has been created which provide convenient solution for dry skin care needs. The composition is anhydrous and takes the form of a solid stick. The components of this product are: 5-50% of a wax; 10-80% of a hydrophobic liquid ingredient; 1-20% of a spreading agent; and optionally, 0-50% of a hydrophilic moisturizer (see abstract). Moisturizing Ingredient: In order to further enhance the moisturizing effects of the anhydrous skin care composition, the composition may further comprise a moisturizer, typically and allantoin. The amount of hydrophilic moisturizing ingredient will be up to 50 wt. % based on the total weight of the composition, preferably from 10-50 wt. %, and more preferably from 20 to 35 wt. % (column 4, lines 34-49). This invention, due to its anhydrous nature, provides an ideal vehicle for the delivery of actives that cannot be delivered from traditional aqueous systems due to incompatibilities, for e.g., ascorbic acid (which is vitamin c) (column 5, lines 1-4).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate allantoin in the anhydrous composition of LEBRE-LEMONNIER because Chanchani teaches a new composition has been created which provide convenient solution for dry skin care needs. The composition is anhydrous and takes the form of a solid stick. The components of this product are: 5-50% of a wax; 10-80% of a hydrophobic liquid ingredient; 1-20% of a spreading agent; and optionally, 0-50% of a hydrophilic moisturizer (see abstract). One of ordinary skill in the art would have been motivated to incorporate the allantoin in the anhydrous composition of LEBRE-LEMONNIER because Chanchani teach that in  order to further enhance the moisturizing effects of the anhydrous skin care composition, the composition may further comprise a moisturizer, typically hydrophilic in nature, which penetrates the skin and aids in its ability to retain water. Non-limiting examples and allantoin. The amount of hydrophilic moisturizing ingredient will be up to 50 wt. % based on the total weight of the composition, preferably from 10-50 wt. %, and more preferably from 20 to 35 wt. % (column 4, lines 34-49). This invention, due to its anhydrous nature, provides an ideal vehicle for the delivery of actives that cannot be delivered from traditional aqueous systems due to incompatibilities, for e.g., ascorbic acid (which is vitamin c) (column 5, lines 1-4). In the case where the claimed range of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings LEBRE-LEMONNIER and Chanchani because both references teach anhydrous skin care compositions containing similar ingredients. With regard to the SPF limitations in claims 19-21 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicants argue Applicants submit that Lebre-Lemonnier and Chanchani, fail to teach or suggest “an anhydrous mineral sunscreen cosmetic composition including a. From about 0.1% to about 2% by weight of one silica silylate; b. From about 0.1% to about 5% by weight of allantoin; c. From about 1% to about 12% by weight of one at least one emulsifier; d. From about 0.1 to about 5% by weight of at least one film former; e. From about 1% to about 25% by weight of one or more mineral UV filtering agents; f. From about 20% to about 30% by weight of at least a first silicone having a viscosity from about between 2 cst to about 70 cst; and g.From about 40% to about 95% by weight of at least a second silicone”. (Emphasis added) Indeed, Chanchani specifically recites "the solid skin care composition according to the present invention will not contain a pigment and or, colorant in an amount sufficient to impart a visibly detectable color change upon application”. (Emphasis added) See Chanchani, column 5, lines 26-29. Thus, Chanchani discloses an anhydrous composition that does not include any pigments. (Emphasis added). Applicants submit that one of ordinary skill in the art at the time of the invention would have not been motivated to incorporate pigments disclosed in Lebre-Lemonnier in the anhydrous compositions of Chanchani when Chanchani explicitly exclude their incorporation. Therefore, Chaudani doesn't cure the deficiencies of Lebre-Lemonnier.
The above assertions are not found persuasive because LEBRE-LEMONNIER indeed teach the incorporation of Applicants’ elected one or more mineral UV filtering agents titanium dioxide, zinc oxide, or a mixture thereof. LEBRE-LEMONNIER teach anhydrous cosmetic composition comprises at least 15 wt.% of pigments, and a mixture of two distinct linear volatile oils and at least hydrophobic aerogel silica particles. The anhydrous cosmetic composition is useful for making up skin, preferably for covering the skin without marking the visible and/or tactile irregularities of the skin (claimed), where the visible and/or tactile irregularities are pores. The anhydrous cosmetic composition is useful for making up skin, preferably for covering the skin without marking the visible and/or tactile irregularities of the skin (claimed), where the visible and/or tactile irregularities are pores. Typical composition comprised of: 0.5 wt.% of silica silylate; 0.2 wt.% acrylate copolymer; 15 wt.% of hydrophobically treated titanium dioxide and iron oxide; 60 wt.% of dimethicone and dimethicone crosspolymer blend; and 24.3 wt.% of mixture of n-undecane:n-tridecane in which n-undecane is predominant in the mixture (Derwent translations). LEBRE-LEMONNIER teach in example 1 as follows:

    PNG
    media_image1.png
    73
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    565
    media_image2.png
    Greyscale

As linear volatile silicone oils, mention may be made in particular of those having a viscosity of less than or equal to 8 centistokes (cSt) (8 x 10'6 m2 / s), and having, in particular, from 2 to 10 silicon atoms, and in in particular, from 2 to 7 silicon atoms, these silicones optionally comprising alkyl or alkoxy groups having from 1 to 10 carbon atoms. As volatile silicone oil which can be used in the invention, there may be mentioned, in particular, dimethicones of viscosity 5 and 6 cSt, heptamethyl hexyltrisiloxane, heptamethyloctyl trisiloxane, hexamethyl disiloxane, octamethyl trisiloxane, decamethyl tetrasiloxane, dodecamethyl pentasiloxane, and mixtures thereof. Compound (A2) is advantageously a diorganopolysiloxane having at least two lower alkenyl groups (for example C2-C4); the lower alkenyl group can be selected from vinyl, allyl, and propenyl groups. These lower alkenyl groups can be located at any position of the organopolysiloxane molecule but are preferably located at the ends of the organopolysiloxane molecule. The organopolysiloxane (A2) can have a branched chain, straight chain, cyclic or network structure, but the straight chain structure is preferred. The compound (A2) can have a viscosity ranging from the liquid state to the gum state. Preferably, the compound (A2) has a viscosity of at least 100 centistokes at 25 ° C. The  According to a particular form of the invention, the volatile silicone fatty phase of the composition is formed essentially, or even only, of dodecamethylpentasiloxane (L5). The linear volatile silicone oils may be present in the composition of the invention in a content ranging from 10 to 80% by weight, in particular from 20 to 80% by weight, and in particular from 60 to 80% by weight, relative to the weight total composition. According to a particular embodiment, the content of additional volatile silicone oils in the composition, provided in particular by the presence of silicone elastomers conveyed in a PDMS 5cst, can range from 20 to 60% by weight, in particular from 40 to 60% by weight relative to the total weight of said composition. The subject of the invention, according to a first aspect, is an anhydrous cosmetic composition for making up the skin comprising, in a physiologically acceptable medium:
(i) at least pigments in a content of at least 15% by weight, relative to the total weight of the composition,
(ii) a mixture of two or more distinct linear volatile oils, and
(iii) at least hydrophobic silica airgel particles.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 




/TIGABU KASSA/
Primary Examiner, Art Unit 1619